Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant 6-17-22 election of a first species of method of “treating an aging-related disease or condition in a subject in need thereof / killing or reducing the number of senescent cells in a subject in need thereof;” a sub-species of “treating an aging-related disease or condition in a subject in need thereof / killing or reducing the number of senescent cells in a subject in need thereof” which is “cancer;” a species of active agent which is “a multi-chain chimeric polypeptide;” and a “multi-chain chimeric polypeptide” sub-species wherein “the first and second target-binding domains bind specifically to a ligand of TGFβRII,” all without traverse is acknowledged.  

Claims 1, 2, 5-8, 17-20, 31-35, 42-55, 57, 58, 60, 62-82 are pending.

Claims 1, 2, 5-8, 33-35, 43-55, 57, 60, 62, 63, 66-82 are under examination as they read on a first species of method of “treating an aging-related disease or condition in a subject in need thereof / killing or reducing the number of senescent cells in a subject in need thereof;” a sub-species of “treating an aging-related disease or condition in a subject in need thereof / killing or reducing the number of senescent cells in a subject in need thereof” which is “cancer;” a species of active agent which is “a multi-chain chimeric polypeptide;” and a “multi-chain chimeric polypeptide” sub-species wherein “the first and second target-binding domains bind specifically to a ligand of TGFβRII.”

Claims 17-20, 31-32, 42, 58, 64, 65 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species of invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 6-17-22.

Specification

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

For example, the terms “Quantitect” and “Cell Trace,” which are trade names or marks used in commerce, appear in the instant specification. The terms should be accompanied by the generic terminology; furthermore the term should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks. The entire specification should be reviewed for these kinds of informalities and correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 33-35, 43-55, 57, 60, 62, 63, 66-69 and 76 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed.  The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.”

The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, disclosure of drawings, or by disclosure of relevant identifying characteristics, for example, structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicants were in possession of the claimed genus.

The claims are drawn to methods of treating an aging-related disease or condition / methods of killing or reducing the number of senescent cells in a subject in need thereof, said methods comprising administering one or more NK cell activating agent(s), such as 
a multi-chain chimeric polypeptide comprising: 
(a) a first chimeric polypeptide comprising: (i) a first target-binding domain; (ii) a soluble tissue factor domain; and (iii) a first domain of a pair of affinity domains; 
(b) a second chimeric polypeptide comprising: (i) a second domain of a pair of affinity domains; and (ii) a second target-binding domain, wherein: 
the first chimeric polypeptide and the second chimeric polypeptide associate through the binding of the first domain and the second domain of the pair of affinity domains; and the first target-binding domain binds specifically to a ligand of TGF-β receptor II (TGF- βRII) and the second target-binding domain binds specifically to a ligand of TGF-βRII. 

Although the claims are inclusive of, e.g., a first chimeric polypeptide comprising SEQ ID NO: 236 (composed of SEQ ID NO: 188 joined to SEQ ID NO: 93 joined to SEQ ID NO: 115), and a second chimeric polypeptide comprising SEQ ID NO: 193 (composed of SEQ ID NO: 113 joined to SEQ ID NO: 188), the genus of multi-chain chimeric polypeptides is extremely broad because the claims recite generic and incompletely described multi-chain chimeric polypeptides. 

One of ordinary skill in the art would not be reasonably apprised of the structure of the claimed chimeric polypeptides without adequate descriptions of its component parts or overall makeup. The generically claimed first-targeting binding domain that binds specifically to a ligand of TGFβRII, soluble tissue factor domain, first domain of a pair of affinity domains, a second domain of a pair of affinity domains, and a second target-binding domain that binds specifically to a ligand of TGFβRII does not impart enough structural information to permit one of ordinary skill in the art to reasonably recognize or understand that Applicant was in possession of the full scope of the genus of chimeric polypeptides recited in the claims. For instance, without knowing the structure of the claimed first target-binding domain and the second target-binding domain, one would not be able to adequately describe the claimed polypeptide. Likewise, one of skill in the art would need to know the structures of the pair of affinity domains to describe the chimeric polypeptide. Although the specification teaches that the pair of affinity domains is a sushi domain from an alpha chain of human IL-15 receptor (IL15Rα) and a soluble IL-15, or the pair of affinity domains is selected from the group consisting of: barnase and barnstar, a PKA and an AKAP, adapter/docking tag modules based on mutated RNase I fragments, and SNARE modules based on interactions of the proteins syntaxin, synaptotagmin, synaptobrevin, and SNAP25, this is not a description of the specific portion of the aforementioned proteins that constitutes a pair of affinity domains that bind specifically to each other.  The claims also recite a generic soluble tissue factor domain.  The specification teaches that the tissue factor domain can be a wild type tissue factor polypeptide, peptide lacking the signal sequence, the transmembrane domain, and the intracellular domain.  In some examples, the soluble tissue factor domain can be a tissue factor mutant, wherein a wild type tissue factor polypeptide lacking the signal sequence, the transmembrane domain, and the intracellular domain, and has been further modified at selected amino acids.  In some examples, the soluble tissue factor domain can be a soluble human tissue factor domain.  In some examples, the soluble tissue factor domain can be a soluble mouse tissue factor domain.  In some examples, the soluble tissue factor domain can be a soluble rat tissue factor domain.  However, this generic description of the soluble tissue factor is not a disclosure of the specific domain to be used in the chimeric polypeptide.  Therefore, the specification does not provide adequate written description to identify the broad and variable genus of polypeptides because, inter alia, the specification does not disclose a correlation between the necessary structure of the polypeptide and the function(s) recited in the claims; and thus, the specification does not distinguish the claimed genus from others, except by function.  Accordingly, the specification does not define any structural features commonly possessed by members of the genus, because while the description of an ability of the claimed multi-chain chimeric polypeptide may generically describe the proteins function, it does not describe the multi-chain chimeric polypeptide itself.  A definition by function does not suffice to define the genus because it is only an indication of what the multi-chain chimeric polypeptide does, rather than what it is; therefore it is only a definition of a useful result rather than a definition of what achieves that result. In addition, because the genus of multi-chain chimeric polypeptide is highly variable (i.e. each chimeric polypeptide would necessarily have a unique structure; see MPEP 2434), the generic description of the multi-chain chimeric polypeptide is insufficient to describe the genus.

Further, applicants have not shown possession of a representative number of species of multi-chain chimeric polypeptides. As noted above, the claims are generic for the components of the chimeric polypeptide. The claims recite a complete multi-chain chimeric polypeptide comprising SEQ ID NOs: 133 and 177; however, the claims encompass far more than this single species. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004) ("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.") (MPEP 2163). Thus, the specification does not provide adequate guidance to carry out the claimed method commensurate in scope with the claims such that the recited agents can be used to treat any aging-related disease or condition / methods of killing or reducing the number of senescent cells in any subject in need thereof.  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)

Protein chemistry is one of the most unpredictable areas of biotechnology.  The effects of sequence dissimilarities upon protein structure and function cannot be readily predicted.  Bowie et al. (Science, 1990, 247:1306-1310, cited on an IDS) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306). Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited. Certain positions in the sequence are critical to the three dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306). The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990, cited on an IDS) who teach that replacement of a single lysine residue at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988, cited on an IDS) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen. These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein. 

Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that the quality of data in public sequence databases is still insufficient.  This is particularly true for data on protein function.  Protein function is context dependent, and both molecular and cellular aspects have to be considered (p. 398, column 2).  Conclusions from the comparison analysis are often stretched with regard to protein products (p. 398, column 3).  Further, although gene annotation via sequence database searches is already a routine job, even here the error rate is considerable (p. 399, column 2).  Most features predicted with an accuracy of greater than 70% are of structural nature and, at best, only indirectly imply a certain functionality (see legend for table 1, page 399).  As more sequences are added and as errors accumulate and propagate it becomes more difficult to infer correct function from the many possibilities revealed by database search (p. 399, paragraph bridging columns 2 and 3).  The reference finally cautions that although the current methods seem to capture important features and explain general trends, 30% of those features are missing or predicted wrongly.  This has to be kept in mind when processing the results further (p. 400, paragraph bridging cols 1 and 2).

The state of the art regarding the structure-function correlation cannot be relied upon because functional characteristics of any peptide/protein are determined by its structure as evidenced by Greenspan et al. 1999 (Defining epitopes: It's not as easy as it seems; Nature Biotechnology, 17:936-937, cited on an IDS). Greenspan et al. teach that as little as one substitution of an amino acid (e.g. alanine) in a sequence results in unpredictable changes in the 3-dimenstional structure of the new peptide sequence which, in turn, results in changes in the functional activity such as binding affinity of the peptide sequence (page 936, 1st column). Greenspan et al. teach that contribution of each residue (i.e. each amino acid) cannot be estimated with any confidence if the replacement affects the properties of the free form of the molecule (page 936, 3rd column).

Given not only the teachings of Bowie et al., Lazar et al., Burgess et al., and Greenspan et al., but also the limitations and pitfalls of using computational sequence analysis and the unknown effects of alternative splicing, post translational modification and cellular context on protein function as taught by Bork, the claimed multi-chain chimeric polypeptides could not be predicted based on sequence identity.  Clearly, it could not be predicted that polypeptide or a variant that shares only partial homology with a disclosed protein or that is a fragment of a given SEQ ID NO. will function in a given manner.

Applicant has provided little or no descriptive support beyond the mere presentation of generic or partially named structures to enable one of ordinary skill in the art to determine the actual structural composition of the claimed genus of chimeric polypeptides. Although the prior art outlines art-recognized procedures for producing and screening for recombinant proteins this is not sufficient to impart possession of the genera of variant proteins to Applicant.  Even if a few structurally identifiable composition components were described in the specification, they may not be sufficient, as the ordinary artisan would not necessarily immediately recognize how to put them together in such a way as to form a completely constructed chimeric polypeptide such that one would be able to distinguish it from the polypeptides of the prior art.  Without an adequate structural description of the claimed components and descriptive support on how to put them together, one of ordinary skill in the art would not be reasonably apprised that Applicant was in possession of the genus of recombinant proteins as claimed.

While "examples explicitly covering the full scope of the claim language" typically will not be required, a sufficient number of representative species must be included to "demonstrate that the patentee possessed the full scope of the [claimed] invention." Lizard tech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724,1732 (Fed. Cir. 2005).

In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus. One of skill in the art would not recognize from the disclosure that the applicant was in possession of the claimed methods which encompasses treating any aging-related disease or condition / methods of killing or reducing the number of senescent cells in any subject in need thereof.  Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle& Co., 358 F.3d 916,927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1). The specification does not clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed (see Vas-Cath at page 1116).

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5-8, 33-35, 43-55, 57, 60, 62, 63, 66-82 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating cancer in a subject in need thereof, the method comprising administering to a subject identified as having cancer a therapeutically effective amount of one or more natural killer (NK) cell activating agent(s), or for a method of treating cancer by killing or reducing the number of senescent cells in a cancer subject in need thereof, the method comprising administering to the cancer subject a therapeutically effective amount of one or more NK cell activating agent(s), does not reasonably provide enablement for treating any aging-related disease or condition in a subject in need thereof, the method comprising administering to a subject identified as having any aging-related disease or condition a therapeutically effective amount of one or more natural killer (NK) cell activating agent(s) / killing or reducing the number of senescent cells in any subject in need thereof,  the method comprising administering to the subject a therapeutically effective amount of one or more NK cell activating agent(s).  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.

At page 1, last full paragraph – page 1-2 bridging paragraph, the instant specification teaches the following regarding senescent cells:

“Senescence is considered a stress response that can be induced by a wide range of intrinsic and extrinsic insults, including oxidative and genotoxic stress, DNA damage, telomere attrition, oncogenic activation, mitochondrial dysfunction, or chemotherapeutic agents.  Senescent cells remain metabolically active and can influence tissue hemostasis, disease, and aging through their secretory phenotype. Senescence is considered as a physiologic process and is important in promoting wound healing, tissue homeostasis, regeneration, and regulation of fibrosis. For instance, transient induction of senescent cells is observed during would healing and contributes to wound resolution.  Senescence also plays a role in tumor suppression. The accumulation of senescent cells also drives aging and aging-related diseases and conditions. The senescent phenotype also can trigger chronic inflammatory responses and consequently augment chronic inflammatory conditions to promote tumor growth. The connection between senescence and aging was initially based on the observation that senescent cells accumulate in aged tissue. The use of transgenic models has enabled the detection of senescent cells systematically in many
aging-related disorders. Strategies to selectively eliminate senescent cells have demonstrated that senescent cells play a causal role in aging-related disorders.”

At page 3, 2nd full paragraph the specification teaches the following:

“…provided herein are methods of killing or reducing the number of senescent cells in a subject in need thereof that include administering to the subject a therapeutically effective amount of one or more NK cell activating agent(s).  In some embodiments of any of the methods described herein, the senescent cells are senescent cancer cells, senescent monocytes, senescent lymphocytes, senescent astrocytes, senescent microglia, senescent neurons, senescent tissue fibroblasts, senescent dermal fibroblasts, senescent keratinocytes, or other differentiated tissue-specific dividing functional cells. In some embodiments of any of the methods described herein, the senescent cancer cells are chemotherapy-induced senescent cells or radiation-induced senescent cells. In some embodiments of any of the methods described herein, the subject has been identified or diagnosed as having an aging-related disease or condition.”

As to the meaning of “aging-related disease or condition” the specification teaches the following at page 3-4 bridging paragraph – page 4:

“In some embodiments of any of the methods described herein, the aging-related disease or condition is selected from the group of: a cancer, an autoimmune disease, a metabolic disease, a neurodegenerative disease, a cardiovascular disease, a skin disease, a progeria disease, and a fragility disease. In some embodiments of any of the methods described herein, the cancer is selected from the group of: solid tumor, hematological tumor, sarcoma, osteosarcoma, glioblastoma, neuroblastoma, melanoma, rhabdomyosarcoma, Ewing sarcoma, osteosarcoma, B-cell neoplasms, multiple myeloma, B-cell lymphoma, B-cell non-Hodgkin's lymphoma, Hodgkin's lymphoma, chronic lymphocytic leukemia (CLL), acute myeloid leukemia (AML), chronic myeloid leukemia (CML), acute lymphocytic leukemia (ALL), myelodysplastic syndromes (MDS), cutaneous T-cell lymphoma, retinoblastoma, stomach cancer, urothelial carcinoma, lung cancer, renal cell carcinoma, gastric and esophageal cancer, pancreatic cancer, prostate cancer, breast cancer, colorectal cancer, ovarian cancer, non-small cell lung carcinoma,
squamous cell head and neck carcinoma, endometrial cancer, cervical cancer, liver cancer, and hepatocellular carcinoma.

In some embodiments of any of the methods described herein, the autoimmune disease is type-I diabetes.
In some embodiments of any of the methods described herein, the metabolic disease is selected from the group of: obesity, a lipodystrophy, and type-2 diabetes mellitus.

In some embodiments of any of the methods described herein, the neurodegenerative disease is selected from the group of: Alzheimer's disease, Parkinson's disease, and dementia.

In some embodiments of any of the methods described herein, the cardiovascular disease is selected from the group of: coronary artery disease, atherosclerosis, and pulmonary arterial hypertension.

In some embodiments of any of the methods described herein, the skin disease is selected from the group of: wound healing, alopecia, wrinkles, senile lentigo, skin thinning, xeroderma pigmentosum, and dyskeratosis congenita.
In some embodiments of any of the methods described herein, the progeria disease is selected from the group of: progeria and Hutchinson-Gilford Progeria Syndrome.  In some embodiments of any of the methods described herein, the fragility disease is selected from the group of: frailty, responsiveness to vaccination, osteoporosis, and sarcopenia.

In some embodiments of any of the methods described herein, the aging-related disease or condition is selected from the group of: age-related macular degeneration, osteoarthritis, adipose atrophy, idiopathic pulmonary fibrosis, kidney transplant failure, liver fibrosis, loss of bone mass, sarcopenia, age-associated loss of lung tissue elasticity, osteoporosis, age-associated renal dysfunction, and chemical-induced renal dysfunction.
In some embodiments of any of the methods described herein, the aging-related disease or condition is type-2 diabetes or atherosclerosis.”

MPEP § 2111 instructs:

“The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005) expressly recognized that the USPTO employs the ‘broadest reasonable interpretation’ standard:
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 The Patent and Trademark Office (‘PTO’) determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction ‘in light of the specification as it would be interpreted by one of ordinary skill in the art.’ In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must ‘conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description.’ 37 CFR 1.75(d)(1).”

Likewise, MPEP § 2164.08 instructs:

“All questions of enablement are evaluated against the claimed subject matter. The focus of the examination inquiry is whether everything within the scope of the claim is enabled. Accordingly, the first analytical step requires that the examiner determine exactly what subject matter is encompassed by the claims.”

Thus, even if not explicitly recited in the claim preamble, the utility of claim 2 drawn to a method of killing or reducing the number of senescent cells in any subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of one or more NK cell activating agents would be understood by the skilled artisan to lie in activating NK cells in a subject in need thereof, which according to the instant specification is a subject suffering from an aging-related disease.

Put another way, based on the teachings of the instant specification the skilled artisan would not know, a priori, which patients would be in need of reduced senescent cells, per se; rather, the skilled artisan would understand activated NK cells can kill or reduce senescent cells, and that according to the instant specification senescent cells have a pathogenic role in some aging-related diseases or conditions.

Thus, even if claim 2 and dependent claims thereof does not explicitly recite “a method of treating an aging-related disease or condition in a subject in need thereof by administering a therapeutically effective amount of an NK activating agent sufficient to kill or reduce the number of senescent cells in said subject” the skilled artisan would understand claim 2 and dependent claims thereof to be directed towards methods that are to be practiced in the context of treating aging-related disease or disorders wherein senescent cells presumably play a role in pathogenesis. 

However, neither the instant specification nor the prior art provide sufficient guidance or direction for the ordinarily skilled artisan to treat the vast genus of any autoimmune disease, any metabolic disease, any neurodegenerative disease, any cardiovascular disease, and any skin disease, including the particular species of autoimmune / metabolic / neurodegenerative / cardiovascular diseases wherein senescent cells play a role in pathogenesis, by administering one or more NK cell activating agents.

Rather, the skilled artisan would consider successfully practicing the claimed methods a highly unpredictable endeavor requiring far more than routine experimentation to determine which particular human subjects can indeed be treated by NK cell activation and further, under what conditions, if any, the claimed method can be successfully practiced.

For example, with respect to using an NK-cell activating agent comprising soluble TGF-βRII domains to treat any aging related disease, such as an autoimmune disease, as described by Li et al. (Annu. Rev. Immunol. 2006. 24:99–146, cited herewith) “[t]he dominant role of TGF-β in the immune system is to induce tolerance, as well as to contain and resolve inflammation.” (see page 125, left col. Line 1).  This is reflected in the teachings of Li at page 117, right col., last full paragraph – page 119 col. bridging paragraph wherein TGF-β is predominately involved in inhibiting the pathogenesis of SLE, RA, T1DM and MS.  Likewise, as described by McCarron et al. (J Clin Invest. 2014;124(10):4375-4386, cited herewith), TGF-β signaling restrains B-cell associated autoimmunity (see Abstract and Introduction), a teaching extended by Wallace et al. (JCI Insight.  2018;3(7): e99863, cited herewith), see page 11-12 bridging paragraph.   Moreover, even where animal model systems suggest that inhibiting TGF-β signaling will treat, e.g., fibrosis in an animal model of diabetes, inhibition of TGF-β1 with a neutralizing antibody failed to slow progression of diabetic nephropathy in human type I or type II patients (see Voelker et al., J Am Soc Nephrol 28: 953–962, 2017, cited herewith), see Abstract, Introduction and 1st paragraph of Discussion).

Given the knowledge in the prior art, which, if anything, suggests that inhibiting TGF-β signaling could potentially exacerbate many autoimmune and inflammatory diseases, and further given the absence of any substantive teachings in the instant specification supporting an ameliorative effect of inhibiting TGF-β signaling / activating NK cells on the vast breadth of aging-related diseases or conditions encompassed by the instant claims, the skilled artisan
would consider practicing the claimed methods of treating any aging-related disease or condition by administering a therapeutically effective amount of one or more natural killer (NK) cell activating agent(s) / treating any aging-related disease or condition by killing or reducing the number of senescent cells in any subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of one or more NK cell activating agent(s), a highly unpredictable endeavor requiring far more than routine experimentation to determine which particular patients are indeed “in need thereof,” and further under what conditions, if any, the claimed method can be practiced.

In conclusion, the instant claims encompass an invention of tremendous breadth, and essentially
call for undue trial and error experimentation by the skilled artisan to begin discovering how to
practice the claimed invention without assisting the skilled artisan in such an endeavor, which is
insufficient to constitute adequate enablement.

As put forth in Rasmusson v. SmithKline Beecham Corp., 75 USPQ2d 1297-1303 (CAFC 2005),
“[i]f mere plausibility were the test for enablement under section 112, applicants could obtain
patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood
of their success. When one of the guesses later proved true, the ‘inventor’ would be rewarded the
spoils instead of the party who demonstrated that the method actually worked. That scenario is
not consistent with the statutory requirement that the inventor enable an invention rather than
merely proposing an unproved hypothesis.”

Similarly, a patent is granted for a completed invention, not the general suggestion of an idea and
how that idea might be developed into the claimed invention. In the decision of Genentech, Inc,
v. Novo Nordisk, 42 USPQ 2d 1001,(CAFC 1997), the court held: “[p]atent protection is granted
in return for an enabling disclosure of an invention, not for vague intimations of general ideas
that may or may not be workable” and that “[t]ossing out the mere germ of an idea does not
constitute enabling disclosure”. Further, “[i]t is the specification, not the knowledge of one
skilled in the art, that must supply the novel aspects of an invention in order to constitute
adequate enablement”.

In view of the quantity of experimentation necessary, the limited working examples, the
unpredictability of the art, the lack of sufficient guidance in the specification, and the breadth of
the claims, undue experimentation would be required to practice the claimed invention
commensurate with the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 7, 8, 43, 44, 49, 57, 60, 62, 63, 66, 67, 69, 70-72, 77, 78 and 79 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 79 of copending Application No. 16/555,689 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because a method of killing a cancer cell, an infected cell, or a senescent cell in a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of the multi-chain chimeric polypeptide of reference claim 1 of the ‘689 anticipates the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY S SKELDING whose telephone number is (571)272-9033. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY S SKELDING/Primary Examiner, Art Unit 1644